I)lSi1lSS; Opinion tiled Nov emher 16. 2012




                                               In The
                                     (Cnurt uf Appit1Ei
                         Fift1! I1itrirt nf rxu              tt   Iatta6
                                       No. 05-12-00048-CV


                       WORLDVV IDE EXPRESS OPERAT1OS, LLC
                        1)/B/A WORLDWIDE EXPRESS, Appellant

                                                 V.

                             DilL EXPRESS (USA), INC., Appellee


                      On Appeal from the 192nd JudiciaI District Court
                                   Dallas Connt’, Texas
                           Trial Court Cause No. DC-08-15314


                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                     Opinion By Justice Lang

       Before the Court is the parties’ agreed motion to dismiss the appeal. The pa1ies inform the

Court that they have settled their differences. Accordingly, we grant the parties’ motion and dismiss

the appeal. See TEX. R. App. P. 42.1(a).




                                                      DOUGLAS S. LANG
120048F.P05                                           JUSTICE
                              Qiiitrt uf Appcahi
                       *iftI Utrirt nf rxa at Dat1a
                                      JUDGMENT
\VORLDWI[)E EXPRESS OPERATIONS.                    Appeal from the I 92nd Judicial District Court
LI C D113i \\‘ORLDWIDF L\PRLSS                     ol Dallas County, Texas. (Tr.Ct.No. DC-0$—
Appellant                                          I 5314).
                                                   Opinion delivered by Justice Lang, Justices
No. 05-12-0004$-CV          V.                     Moseley and Francis, participating.

DIlL EXPRESS (USA), INC., Appellee

      Based on the Coui-t’s opinion of this date, the appeal is L)ISMISS1I).

      It is ORI)EREI) that the parties bear their own costs of the appeal.


Judgment entered November 16, 2012.




                                                   [)O UG LAS S. LANG
                                                   JUSTICE